Citation Nr: 1209789	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  02-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric disorder, to include a bipolar disorder and/or depression, as secondary to service-connected meningitis.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from December 1948 to February 1950 and from February 1951 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In a May 2009 decision, the Board denied the Veteran's claim for service connection for a neuropsychiatric disorder, to include a bipolar disorder and mood disorder, as secondary to service-connected meningitis.  The Veteran thereafter appealed the May 2009 Board decision to the Court of Appeals for Veterans' Claims (Court).  In June 2011, the Court issued a Memorandum Decision wherein it vacated the Board's May 2009 decision and remanded the case for action consistent with its decision.  A copy of the Court's Memorandum Decision has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that due to his service-connected meningitis, he developed a neuropsychiatric disorder, to include bipolar disorder and/or depression.  Specifically, he maintains that during his first period of active service, he was diagnosed with meningitis.  According to the Veteran, after he was treated for his meningitis, his personality changed.  He reports that due to his personality changes, he went AWOL (absent without leave) during his second period of active service and was consequently demoted.  The Veteran notes that after his discharge, he suffered through failed marriages and lost business because he could not control his temper.  He contends that those events were sequelae of his meningitis and represented symptomatology of his later diagnosed bipolar disorder and/or depression.        

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

The Veteran's service treatment records are sparse and essentially consist of copies of sick call and morning reports, from December 1948 to June 1949.  According to the National Personnel Records Center (NPRC), no other service treatment records are available and are presumed destroyed in a fire at NPRC in 1973.  The sick call and morning reports show that the Veteran was hospitalized and placed on convalescence leave during the period from December 1948 to March 1949.  However, the reason for the Veteran's hospitalization and convalescence leave was not provided.  Nevertheless, in light of the Veteran's testimony that he was hospitalized in December 1948 with spinal meningitis, and in consideration of a March 2001 VA examination report wherein the examiner opined that the Veteran's currently diagnosed headaches were related to his in-service spinal meningitis, the RO, in a May 2001 rating action, granted service connection for post-spinal meningitis, with headaches.    

The Board recognizes the Veteran's contention that during his second period of service, he went AWOL and was demoted.  In this regard, there are no service records which confirm his contentions.  Nevertheless, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board will accept as true that he went AWOL and was demoted during his second period of active service.  

In the instant case, there are discrepancies in the medical evidence of record as to whether the Veteran has a neuropsychiatric disorder, to include a bipolar disorder, mood disorder, and/or depression, that was caused by or aggravated by his service-connected meningitis.  In regard to the evidence of record that is favorable to the Veteran's claim, in a private medical statement from R.S.B., M.D., dated in July 1996, Dr. B. stated that over the last three or four years, the Veteran had been diagnosed with bipolar disorder, although "realistically," he had probably had bipolar disorder for many years.  Dr. B. noted that according to the Veteran, he had been married five times and had a fairly "brisk temper" which had lost him some business over the years.  Dr. B. diagnosed the Veteran with a history consistent with bipolar disorder and depression.  Dr. B. opined that he thought that "one could make, at least, some case for bipolar disorder being service-connected and related to [the Veteran's] meningitis."  According to Dr. B., meningitis could cause organic brain syndrome.  The Board also notes that in an October 1998 hearing, the Veteran's wife stated that she had known the Veteran prior to his diagnosis of meningitis, and that there was a change in his personality after was treated for meningitis.  

In addition, the Board observes that in some of the favorable evidence of record, there are references to scientific literature and medical data that show a relationship between meningitis and the development of a neuropsychiatric disorder, to include a bipolar disorder, mood disorder, and/or depression.  In a private medical statement from C.L.G., D.O., dated in November 2002, Dr. G. indicated that literature showed that the symptoms which the Veteran complained of having, including mood swings, bouts of depression, and problems with his anger, were potential after-effects of bacterial meningitis.  In a February 2003 private medical statement, C.W.D., M.D., stated that any standard medicine text supported the Veteran's history as a basis for his claim that he suffered personality changes as a result of meningitis.  In addition, in a private medical statement from W.F., Ph.D., dated in November 2004, Dr. F. stated that based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), the Veteran had a mood disorder that was caused by his meningitis.   

With respect to the unfavorable evidence, in March 2001, the Veteran underwent a VA examination that was conducted by L.V., M.D.  In the examination report, Dr. V. stated that the Veteran "was capable to serve between 1951 and 1952 [after his meningitis] without difficulty.  After his discharge, the Veteran worked in the refrigeration business and as a carpenter.  According to Dr. V., the fact that the Veteran was able to complete his second period of military service, and was able to work for many years in the refrigeration business and as a carpenter, showed that he had successfully recovered from the meningitis.  Dr. V. concluded that the Veteran had a near normal neurological examination.  In August 2001, the Veteran underwent another VA examination.  The examination was conducted by D.E.H., M.D.  In the examination report, Dr. H. noted that during the Veteran's second period of service, he was AWOL and subsequently demoted.  Following the mental status evaluation, Dr. H. diagnosed the Veteran with depression, bipolar, mild.  However, Dr. H. reported that he was not aware of bipolar depression being caused by meningitis.  He specifically indicated that he did not think that the Veteran had the illness of bipolar disorder that was caused by meningitis; that was not the sequelae.  The Board also notes that the Veteran underwent another examination conducted by Dr. L.V. in March 2005.  At that time, Dr. V. stated that there was "no scientific data to suggest that meningitis cause[d] bipolar disorder."  Dr. V. reported that in 1992, the Veteran suffered a head injury, after which an immediate CT examination showed some blood in his brain.  A repeat CT was performed a year later which was normal.  Dr. V. indicated that the possibility of changes in the Veteran's general behavior, as residuals from his head injury, needed to be considered.       

The Board further observes that in July 2008, the Veteran underwent a VA neurological examination that was conducted by M.A.L., M.D.  Following the examination, Dr. L. diagnosed the Veteran with bipolar disorder, initially diagnosed in 1993.  Dr. L. also noted that he found no clinical evidence of organic brain syndrome.  In addition, Dr. L. opined that the Veteran's bipolar disorder was not caused by, a result of, or aggravated by his service-connected meningitis or residuals of meningitis.  Dr. L. stated that based on a review of the extensive medical records, medical literature and his clinical experience in neurology, there was no evidence in the instant case that the Veteran's bipolar disorder occurred as a result of his meningitis.  According to Dr. L., it was clear from the literature that multiple complications and residuals could occur as a result of bacterial meningitis. However, those sequelae occurred at the time of the infection or shortly thereafter. Seizures were the one manifestation that may occur many years later.  Other neurological residuals did not present themselves years later.  When bacterial meningitis injured the brain, it did so immediately which was the reason why it became clinically apparent so quickly.  The fact that the Veteran's bipolar disorder was clinically diagnosed in the early 1990's, over 40 years after the infection, made it impossible to even vaguely connect the two illnesses.  Dr. L. noted that the Veteran returned to basic training after his meningitis and even re-entered service for 14 months beginning in 1951.  That further demonstrated that the Veteran had no significant sequelae of the infection.

In the June 2011 Memorandum, the Court noted that upon a review of the July 2008 VA examination report, Dr. L. did not discuss or indicate that he was aware of possible evidence of sequelae that occurred soon after the Veteran's recovery from meningitis, including evidence that he went AWOL and was demoted, suffered through failed marriages, lost business because he could not control his temper, and that his personality changed.  According to the Court, because Dr. L. based his opinion largely on the assumption that the Veteran made a full recovery after his meningitis with no further sequelae, his failure to consider evidence of the possible existence of bipolar disorder near to the time of the Veteran's meningitis rendered his opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, with respect to Dr. H.'s August 2001 opinion that he was not aware of bipolar depression being caused by meningitis, and that he did not think that the Veteran had the illness of bipolar disorder that was caused by meningitis, the Court indicated that Dr. H. did not explain the medical or scientific basis for the aforementioned opinion.  According to the Court, because of that insufficiency, Dr. H.'s conclusion that the Veteran's bipolar disorder and meningitis were not linked was of questionable validity.  Therefore, the examination was inadequate.  See Stefl, supra.  The Court also noted that Dr. H. diagnosed the Veteran with "depression, bipolar, mild" and discussed "bipolar depression."  According to the Court, Dr. H.'s opinion and the evidence in general did not make it clear whether "bipolar depression" and "bipolar disorder" were the same disability, and Dr. H.'s statement was unclear on that point as well.                    

In light of the above, the Board is of the opinion that a new VA examination should be provided in order to obtain an opinion regarding whether the Veteran has a neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression, that was caused or aggravated by his service-connected meningitis.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination to determine the nature and etiology of any neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression.  The claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically review the private medical statement from Dr. R.S.B., dated in July 1996, private medical statement from Dr. C.L.G., dated in November 2002, private medical statement from Dr. C.W.D., dated in February 2003, private medical statement from Dr. W.F., dated in November 2004, and the VA examination reports, dated in March 2001, August 2001, March 2005, and July 2008.  All tests and studies deemed necessary by the examiner should be performed.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Does the Veteran currently have a neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression?

(b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression, was caused or aggravated by the Veteran's service- connected meningitis?      

(c ) In answering the above question, even if the examiner finds that the Veteran does not currently have a bipolar disorder or depression, given that the evidence of record includes previous diagnoses of such disorders, the examiner must specifically answer the question of whether the Veteran's bipolar disorder and depression were caused or aggravated by his service- connected meningitis?

(d) Is there scientific literature and/or medical data which show that there is a link between meningitis and developing a neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression?  The examiner must provide the scientific or medical basis for his/her response.  

(e) The examiner must comment on the July 2008 VA examination report and Dr. L.'s opinion that although complications and residuals could occur as a result of bacterial meningitis, those sequelae occurred at the time of the infection or shortly thereafter.  The examiner must state whether he/she agrees with the Dr. L.'s opinion and the reasons why or why not.  

(f) The examiner must comment on the evidence that the Veteran went AWOL and was demoted during his second period of service, suffered through failed marriages, lost business because he could not control his temper, and that his personality changed.  The examiner must report whether he/she finds that such evidence shows that the Veteran did not fully recover from his meningitis and that such evidence was indicative of sequelae of his meningitis, and whether such evidence reflects symptomatology of the later diagnosed bipolar disorder and/or depression.  

(g) The examiner must comment on the significance, if any, of the Veteran's head injury that occurred in approximately 1988.  Following a review of the September 1993 private medical record, in which the head injury was discussed, and the March 2005 VA examination report wherein Dr. V. stated that the possibility of changes in the Veteran's general behavior, as residuals from his head injury, needed to be considered, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed psychiatric disorders, to include bipolar disorder and/or depression, are related to the aforementioned head injury.     

If the Veteran has a neuropsychiatric disorder, to include organic brain syndrome, a bipolar disorder, a mood disorder, and/or depression, that was aggravated by his service-connected meningitis, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected psychiatric disorder ( e.g., slight, moderate) before the onset of aggravation

A complete rationale for all opinions expressed must be provided.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

